     Case 3:19-cv-00435-MMD-WGC Document 2 Filed 05/18/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     BRENDAN R. COENEN,                                   Case No. 3:19-cv-00435-MMD-WGC
4                                            Plaintiff,                    ORDER
5            v.
6     BACA, et al.,
7                                       Defendants.
8
9    I.     DISCUSSION

10          In July 2019, Plaintiff, who was then an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), filed an application to proceed in forma pauperis

12   for prisoners. (ECF No. 1). Plaintiff did not file a complaint in this matter. Since the filing

13   of this case, Plaintiff is no longer incarcerated. However, Plaintiff has not updated his

14   current mailing address with the Court.

15          Pursuant to Federal Rule of Civil Procedure 3, “[a] civil action is commenced by

16   filing a complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff

17   until Friday, June 12, 2020, to submit a complaint to this Court.

18          Additionally, pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must

19   immediately file with the court written notification of any change of mailing address, email

20   address, telephone number, or facsimile number. The notification must include proof of

21   service on each opposing party or the party’s attorney. Failure to comply with this rule

22   may result in the dismissal of the action, entry of default judgment, or other sanctions as

23   deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until

24   Friday, June 12, 2020, to file his updated address with this Court. If Plaintiff does not

25   update the Court with his current address on or before Friday, June 12, 2020, the Court

26   will dismiss this action without prejudice.

27          The Court also denies the application to proceed in forma pauperis for prisoners

28   (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court now directs
     Case 3:19-cv-00435-MMD-WGC Document 2 Filed 05/18/20 Page 2 of 2



1    Plaintiff to file an application to proceed in forma pauperis by a non-prisoner or pay the
2    full filing fee of $400 on or before Friday, June 12, 2020.
3    II.    CONCLUSION
4           For the foregoing reasons, it is ordered that Plaintiff will submit a complaint to this
5    Court on or before Friday, June 12, 2020.
6           It is further ordered that the Clerk of the Court will send to Plaintiff the approved
7    form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
8           It is further ordered that Plaintiff will file his updated address with the Court on or
9    before Friday, June 12, 2020.
10          It is further ordered that Plaintiff’s application to proceed in forma pauperis for
11   prisoners (ECF No. 1) is denied as moot.
12          It is further ordered that the Clerk of the Court will send Plaintiff the approved form
13   application to proceed in forma pauperis by a non-prisoner, as well as the document
14   entitled information and instructions for filing an in forma pauperis application.
15          It is further ordered that on or before Friday, June 12, 2020, Plaintiff will either:
16   (1) file a fully complete application to proceed in forma pauperis for non-prisoners; or
17   (2) pay the full filing fee of $400.
18          It is further ordered that if Plaintiff does not timely comply with this order, the Court
19   will dismiss this action without prejudice.
20          DATED: May 18, 2020.
21
22                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                   -2-
